DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment 
As to the amended claims and remarks, received on 8/29/22, the previous claim objections and 112b rejections are withdrawn. However, new rejections are entered based on the claim amendments.
Based on the amended claims and remarks, the previous prior art rejection has been withdrawn and a new prior art rejection has been set forth (see below).  
Status of Claims 
Claims 1, 3-5, and 7-18 are pending with claims 1, 3-5 and 7 being examined and claims 8-18 deemed withdrawn.  Claims 2 and 6 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the “crossover ratio compares the amount of platelets...to an amount of viable cells in an allogenic preparation” in lines 19-20.  Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure, as there is no mention of responding to determining a crossover ratio (lines 9-11) which appears to be (see 112b rejections below for ambiguities) based on the ratio of the platelets to viable cells (lines 19-20), and then based on the determination of lines 9-11 then adding platelets when the ratio is below a certain level (lines 12-14).  Specifically, the specification discusses determining the crossover ratio as platelets to viable cells in [103], but there is no specific desired level or ratio correlated with the crossover ratio, and there is no response to add platelets based on the crossover determination.  Therefore, the ratio of platelets to second cellular component and the crossover ratio of platelets to viable cells appear to be two different ratios, and the specification does not provide support for adding platelets below a desired level based on determining a crossover ratio.  Thus, the limitations involving the “crossover ratio” of line 9 and “crossover ratio compares the amount of platelets...to an amount of viable cells in an allogenic preparation” in lines 19-20 are considered new matter.  Claims 3-5 and 7 are rejected based on further claim dependency. 
Claim 1 also introduces new matter with respect to the “crossover ratio” of line 19 and the comparison of platelets to an amount of viable cells because there is no discussion in the specification as to what comparison or ratio would or would not be regenerative as recited in line 10.  Specifically, the speciation merely mentions that the crossover ratio example is the platelets divided by viable cells in [103], but there is no further discussion on what ratio would or would not be satisfactory to provide a regenerative potential.  Therefore, there is no support in the disclosure for the amended claims of determining a specific crossover ratio that has regenerative potential (lines 9-11) based on the comparison of platelets to an amount of viable cells (lines 19-20), where responsive to that determination platelets are added if the ratio is not satisfied since the specification does not discuss or support this.  In other words, the specification provides no support for adding platelets to any preparation based on the ratio of platelets to viable cells, and therefore the “crossover ratio” limitations are considered new matter. Claims 3-5 and 7 are rejected based on further claim dependency.
Claim 3 recites that the second cellular component is red blood cells (RBCs), while claim 1 has been amended to potentially recite (and ambiguously recite see 112b rejections of claims 1 and 3 below) that the second cellular component includes viable cells (see lines 9-11 and 19-20 of claim 1). Support for the newly added limitation of the instant claims was not found by the examiner in the original disclosure.  If applicants are intending to state that the crossover ratio is a ratio of platelets to viable RBCs, then it is unclear how RBCs are viable.  RBCs are not typically nucleated and do not typically have viability markers. Further, as evidenced by [15, 102] of applicant’s instant specification, viability is determined by nucleus presence, and RBC do not have a nucleus.  Therefore, applicants have support for determining a ratio of PLT/RBC, but not of also determining RBC viability within the same ratio.  Because the specification describes viability as including a nucleus, then there is no support in the disclosure for a RBC as being viable, and the limitations of claim 3 in light of the amendments to claim 1 are new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 1, it is unclear what “the ratio” in line 12 is attempting to refer to since “the ratio” has not been previously described.  Is this the crossover ratio, or another ratio?  Because applicants have specifically amended “crossover” ratio in certain instances, it is unclear if this ratio in line 12 is the same as the crossover ratio or different. 
Regarding the “crossover ratio” of claim 1, it is unclear what applicants are defining as applicants appear to contradict what a “crossover ratio” is defined by because two separate definitions are given.  Specifically, how do the amount of viable cells in an allogenic preparation (lines 19-20) relate to the second cellular component (lines 9-11).  Are the viable cells the second cellular component or are they different? Applicants define the crossover ratio as two separate entities in lines 9-11 and lines 19-20, and it is unclear what the difference between them are. 
The “crossover ratio” of claim 1 is further unclear because the crossover ratio is described as two separate ratios in lines 9-11 and 19-20 where it is unclear what exactly defines the crossover ratio.  The crossover ratio sit eh ratio of the platelets to the second cellular component in lines 9-11, while in lines 19-20 the crossover ratio is the ratio of platelets to viable cells.  The second cellular component is not described as having to be cells, or be viable, or be allogenic, and therefore it is unclear what applicants are intending the “crossover ratio” and the “second cellular component” to be defined by.
As to lines 19-20 of claim 1, it is unclear if the language is just an inherent feature of the crossover ratio or if applicants are intending to further define an actual method step.  The “compares” is not a positive method step, and it is unclear what the limitations of the result are defined by.  Is the amount of platelets to an amount of viable cells just an inherent feature of the crossover ratio (which is defined in lines 9-11 as the ratio of platelets to a second cellular component), or are applicants intending to further require this comparison step within the method?
With respect to “allogenic preparation” in line 20 of claim 1, it is unclear what components applicants are intending to refer to.  Specifically, are applicants stating that the platelets and viable cells are allogenic?  What parts are allogenic?  Further, what is an “allogenic preparation”?  What defines the “preparation”?
Claims 3-5 and 7 are rejected based on further claim dependency. 
As to claim 3, it is unclear how the second cellular component can comprise RBCs. Although claim 1 is ambiguous (see 112b above), if applicants are intending to state that the crossover ratio is a ratio of platelets to viable RBCs, then it is unclear how RBCs are viable.  RBCs are not typically nucleated and do not typically have viability markers. Further, as evidenced by [15, 102] of applicant’s instant specification, viability is determined by nucleus presence.  Therefore, it is unclear what applicants are intending to recite in claim 3.
Regarding claim 4, it is unclear how “autologous” platelets are added. Specifically, claim 4 appears to contradict claim 1. Although it is unclear what makes up the allogenic preparation of claim (see 112b rejection above), it is unclear how there can be both an allogenic preparation of claim 1 and autologous platelets of claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, A (US 20100092444; hereinafter “Mishra”; already of record) in view of Chapman, JR (US 20150335681; hereinafter “Chapman”).
As to claim 1, Mishra teaches a method of preparing a platelet rich plasma preparation (Mishra; Title. Mishra teaches therapeutic PRP; [12]) comprising, by a processor comprising memory  (Mishra teaches an automated analyzer to quantify cell numbers, and automated devices to modify cellular composition based on the analyzer quantification, which would both include a processor; [64, 68]): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Mishra teaches determining the amount of platelets in the PRP; [13, 64]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample (Mishra teaches determining the amount of RBC [17] in the PRP; [64]); determining, by the processor, a crossover ratio of the platelets to the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99].); and responsive to a determination, by the processor, that the ratio of platelets to the second cellular component is not at the desired level, then modifying the ratio of the platelet rich plasma sample to form a platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]), wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma sample and the amount of the second cellular component in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Mishra teaches analyzing the cell composition, including platelets and RBC of the PRP [64, 65] and then modifying the PRP composition as the target cell concentrate [68] based on the cell analysis in order to ensure the various cells are within specified ranges, where the automated devices performing this include processors.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]. Mishra teaches that the specified ranges of the PRP/target concentrate are evaluated [64] to ensure they are within specified ranges [68], where Mishra also teaches that platelets have known desired concentration ranges in PRP/target concentrates; [44]); and where the platelets in the platelet rich plasma sample are in an allogenic preparation (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).
Although Mishra teaches that the composition of the PRP preparation may be adjusted to achieve the desired ratio/level, Mishra does not specifically teach that the adjustment includes determining by the processor the amount of platelets to add to the form the PRP preparation, and adding platelets when the ratio of platelets to other cells/components is below a threshold. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared to RBCs, and also that RBCs are known to decrease effective tissue treatment. Therefore, Mishra teaches that PRP is known to have a ratio of higher platelets compared to RBC, and that PRP should have a desired target concentration range of platelets (Mishra teaches that PRP contains higher platelet [44] and WBC [45-46] concentrations than normal blood, and lower RBC [17, 43, 49-50] concentrations than whole blood.  Specifically, Mishra teaches PRP compositions can include platelet concentrations higher than baseline whole blood in the range of 5,000,000-7,000,000 platelets/uL [44]. Mishra teaches various specific ranges which include 500,000-7,000,000 platelets/uL [44]. Mishra teaches that PRP can include about 0.01-0.1 times the number of RBC when compared to whole blood [50] where the whole blood has a range of 3,500,000-5,500,000 RBC/uL [49]. Thus, the range of RBC in the PRP at 0.01 is 35,000-55,000 RBC/uL, and at 0.1 is 350,000-550,000 RBC/uL.  Thus, when comparing 35,000 RBC/uL to 5,000,000 platelets/uL, Mishra teaches that the PRP compositions have a ratio of higher platelets to RBC. Mishra teaches that increased platelets and decreased RBC increase the effective tissue treatment; [43]).  One of ordinary skill in the art would have been motivated to modify the automated devices which quantify and modify the platelets to RBC within the PRP preparation of Mishra by adding platelets to the PRP preparation when the concentrations of platelets were not greater than those of RBC (i.e. when the ratio of Platelets to RBC was less than 1, or when the ratio of platelets to RBC was below baseline levels) because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 14-17, 43-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]). Additionally, one of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratios of cellular components of Mishra to be within the desired PLT/RBC compositions known to be useful for PRP therapy as in Mishra (Mishra; [44, 49, 50]) provides the advantage of ensuring that enough platelets compared to RBC were present in order to provide an effective PRP therapy thereby providing the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As best understood, modified Mishra does not specifically teach that the crossover ratio compares the amount of platelets to an amount of viable cells. However, Chapman teaches the analogous art of preparation of biological fluids including platelet rich plasma (Chapman; [8, 67]) and comparing the amount of platelets to an amount of viable cells (Chapman teaches the preparations include ratios of viable cells and platelets, and the preparations can include other cells such as RBC or WBC; [8, 64-67, 25-26]). It would have been obvious to one of ordinary skill in the art to have included in the comparison of the crossover ratio of platelets to the second cellular component of the preparation of modified Mishra the comparison of the ratio of platelets to viable cells as in Chapman because Chapman teaches that it is well known to know the ratio of viable cells to platelets when providing a preparation of therapeutic preparations (Chapman; [10, 66]). 
As to claim 3, modified Mishra teaches the method of claim 1 (see above), wherein: the second cellular component comprises red blood cells (Mishra teaches platelets and RBC; see claim 1 above).
Modified Mishra does not specifically teach that the desired level is a ratio above one. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC (see claim 1 above), and Mishra also teaches that lower amounts of RBC increase the effective tissue treatment (Mishra; [43]), thereby providing reasoning as to why the platelet to RBC ratio should be above one.  One of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratio of platelets to RBC of Mishra to ensure that higher number or platelets were present in the PRP when compared with RBC as also taught in Mishra (Mishra; [44, 49-50]) in order to provide an effective PRP therapy provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 4, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Mishra; [51]).  
As to claim 5, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).  
As to claim 7, modified Mishra teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]. Mishra teaches various analyzers in [64] which would include impedance detectors).
Claim 7 is alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra/Champan in view of Karli et al (US 20120237490; hereinafter “Karli”; already of record).   
As to claim 7, modified Mishra teaches the method of claim 1 (see above), where the quantifying the amount of platelets comprises detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]).
If it is deemed that modified Mishra does not specifically teach impedance detection, then Karli teaches the analogous art of PRP preparation where cells are detected with impedance (Karli; [52, 59, 76, 115]). It would have been obvious to one of ordinary skill in the art to detect the number of cells as in modified Mishra using impedance as in Karli because Karli teaches that it is well known to use impedance as a form of cellular detection (Karli; [52, 59, 76, 115]).

Claims 1, 3-5 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mishra, A (US 20100092444; hereinafter “Mishra”; already of record) in view of Min et al (US 20090215602; already of record; hereinafter “Min”) in view of Chapman, JR (US 20150335681; hereinafter “Chapman”).   
As to claim 1, Mishra teaches a method of preparing a platelet rich plasma preparation (Mishra; Title. Mishra teaches therapeutic PRP; [12]) comprising, by a processor comprising memory  (Mishra teaches an automated analyzer to quantify cell numbers, and automated devices to modify cellular composition based on the analyzer quantification, which would both include a processor; [64, 68]): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Mishra teaches determining the amount of platelets in the PRP; [13, 64]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample, the second component including RBC (Mishra teaches determining the amount of RBC [17] in the PRP; [64]); determining, by the processor, crossover a ratio of the platelets to the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99].); and responsive to a determination, by the processor, that the ratio of platelets to the second cellular component is not at the desired level, then modifying the ratio of the platelet rich plasma sample to form a platelet rich plasma preparation (Mishra teaches analyzing the cell composition of the PRP [64, 65] and then modifying the PRP composition [68] based on the cell analysis. Because Mishra teaches the determination of the number of platelets and other various cells in the PRP, then the ratio of those components is known.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]), wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma sample and the amount of the second cellular component in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Mishra teaches analyzing the cell composition, including platelets and RBC of the PRP [64, 65] and then modifying the PRP composition as the target cell concentrate [68] based on the cell analysis in order to ensure the various cells are within specified ranges, where the automated devices performing this include processors.  Mishra also teaches that the system provides the PRP in prescribed ratios of platelets to other cells; [99]. Mishra teaches that the specified ranges of the PRP/target concentrate are evaluated [64] to ensure they are within specified ranges [68], where Mishra also teaches that platelets have known desired concentration ranges in PRP/target concentrates; [44]); and where the platelets in the platelet rich plasma sample are in an allogenic preparation (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).
Although Mishra teaches that the composition of the PRP preparation may be adjusted to achieve the desired ratio/level, Mishra does not specifically teach that the adjustment includes determining by the processor the amount of platelets to add to form the PRP preparation, and adding platelets when the ratio of platelets to other cells is below a threshold.  Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC, and also that RBC are known to decrease effective tissue treatment (Mishra; [17, 43, 49, 50]). Therefore, Mishra teaches that PRP is known to have a ratio of higher platelets compared to RBC (Mishra teaches that PRP contains higher platelet [44] and WBC [45-46] concentrations than normal blood, and lower RBC [17, 43, 49-50] concentrations than whole blood.  Specifically, Mishra teaches PRP compositions can include platelet concentrations higher than baseline whole blood in the range of 5,000,000-7,000,000 platelets/uL [44]. Mishra teaches various specific ranges which include 500,000-7,000,000 platelets/uL [44]. Mishra teaches that PRP can include about 0.01-0.1 times the number of RBC when compared to whole blood [50] where the whole blood has a range of 3,500,000-5,500,000 RBC/uL [49]. Thus, the range of RBC in the PRP at 0.01 is 35,000-55,000 RBC/uL, and at 0.1 is 350,000-550,000 RBC/uL.  Thus, when comparing 35,000 RBC/uL to 5,000,000 platelets/uL, Mishra teaches that the PRP compositions have a ratio of higher platelets to RBC. Mishra teaches that increased platelets and decreased RBC increase the effective tissue treatment; [43]). However, Min teaches the analogous art of PRP preparations (Min; [589, 590]) where the device includes a processor for controlling the process (Min; [7, 185]) and where upon determining the platelet number is low to add more platelets into the PRP (Min; [594, 607]) and where the amount of platelets is determined to be within a desired target range (Min; [594]).   It would have been obvious to one of ordinary skill in the art to have modified the automated devices which quantify and modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the concentrations of platelets were not at a target value as in Min because Min teaches that it is well known to add platelets into the PRP when the amount of platelets is smaller than desired (Min; [594]) and because Min teaches that it is a standard within the industry to have platelets in a specified target range (Min; [594]). 
As best understood, modified Mishra does not specifically teach that the crossover ratio compares the amount of platelets to an amount of viable cells. However, Chapman teaches the analogous art of preparation of biological fluids including platelet rich plasma (Chapman; [8, 67]) and comparing the amount of platelets to an amount of viable cells (Chapman teaches the preparations include ratios of viable cells and platelets, and the preparations can include other cells such as RBC or WBC; [8, 64-67, 25-26]). It would have been obvious to one of ordinary skill in the art to have included in the comparison of the crossover ratio of platelets to the second cellular component of the preparation of modified Mishra the comparison of the ratio of platelets to viable cells as in Chapman because Chapman teaches that it is well known to know the ratio of viable cells to platelets when providing a preparation of therapeutic preparations (Chapman; [10, 66]). 
As to claim 3, modified Mishra teaches the method of claim 1 (see above), wherein: the second cellular component comprises red blood cells (Mishra teaches platelets and RBC; see claim 1 above).
Modified Mishra does not specifically teach that the desired level is a ratio above one. However, Mishra does teach that therapeutically effective PRP treatments are known to contain higher levels of platelets when compared with RBC (see claim 1 above), and Mishra also teaches that lower amounts of RBC increase the effective tissue treatment (Mishra; [43]), thereby providing reasoning as to why the platelet to RBC ratio should be above one.  One of ordinary skill in the art would have been motivated to modify the ratio of the platelets to RBC within the PRP preparation of Mishra by adding platelets when the ratio of platelets to RBC fell below one because Mishra teaches that PRP formulations are known to be more effective when platelet concentrations are higher than RBC (Mishra; [12, 17, 44, 49-50, 63, 64, 65, 68, 99]), and because Mishra teaches that decreasing the amount of RBC, and thus increasing the amount platelets relative to RBC, improves the therapeutic effect (Mishra; [43]).
Note: Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.  The modification of the ratio of platelets to RBC of Mishra to ensure that higher number or platelets were present in the PRP when compared with RBC as also taught in Mishra (Mishra; [44, 49-50]) in order to provide an effective PRP therapy provides the rational underpinning necessary to support the legal conclusion of obviousness. See MPEP 2141 (III).
As to claim 4, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Mishra; [51]).  
As to claim 5, modified Mishra teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Mishra; [51]. Mishra teaches that PRP can be administered to other patients; [63]).  
As to claim 7, modified Mishra teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Mishra teaches detecting the composition to adjust the ratio; [64, 99]. Mishra teaches various analyzers in [64] which would include impedance detectors).

Claims 1, 4-5, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karli et al (US 20120237490; hereinafter “Karli”; already of record) in view of Min et al (US 20090215602; already of record; hereinafter “Min”) in view of Chapman, JR (US 20150335681; hereinafter “Chapman”).   
As to claim 1, Karli teaches a method of preparing a platelet rich plasma preparation (Karli; Fig. 1-9) comprising, by a processor comprising memory (Karli teaches concentration and flow controller; Figs. 1-9): quantifying, by the processor, an amount of platelets in a platelet rich plasma sample (Karli teaches PRP and bone marrow cell concentrate where the BMC is known to include platelets as targets [5, 29]; Fig. 4, 5  [40, 90, 101, 110, 112, 121]); quantifying, by the processor, an amount of a second cellular component in the platelet rich plasma sample (Karli; [73, 85, 101, 122]); determining, by the processor, a concentration of the platelets and the second cellular component to determine an overall therapeutic potential of the platelet rich plasma preparation; and responsive to a determination, by the processor, that the concentrations of platelets and to the second cellular component is below a desired level, adding platelets to the platelet rich plasma sample to form a platelet rich plasma preparation (Karli teaches determining the concentrations and adjusting the concentrations to be within a target range.  Karli further teaches platelet poor plasma, which contains platelets, being added to the PRP to create the desired concentration; [29, 66, 73, 94]) , wherein the processor comprises a concentration and flow logic and control component configured to determine an amount of the platelets in the platelet rich plasma preparation in order to form a target cell-rich concentrate having a concentration of target cells that is within a target concentration range, the concentration and flow logic and control component further configured to determine whether the platelet rich plasma preparation has a concentration of target cells within the target concentration range (Karli teaches analyzing platelets to determine if they are within a desired target concentration range; [10-12, 28, 36, 40, 41, 45, 63, 66, 95, 96, 117, 122, 147]); and where the platelets in the platelet rich plasma sample are in an allogenic preparation (Karli; [48, 82, 118]).
Karli does not specifically teach determining by the processor a crossover ratio of the platelets to another cell/component and adding platelets when the ratio is lower than desired. However, Min teaches the analogous art of PRP preparations (Min; [589, 590]) where upon determining the platelet number is low to add more platelets into the PRP (Min; [594, 607]) and where the amount of platelets is determined to be within a desired target range (Min; [594]), and where the amount of target WBC concentration is known (Min; [609]).  It would have been obvious to one of ordinary skill in the art to have modified the automated processing of the concentrations of the platelets and cellular components to be in a target concentration range of Karli to have added platelets when the concentrations of platelets were not at a target value and to ensure that WBC concentrations were in a target value as in Min, thereby achieving a desired ratio of platelets to WBC based on the desired/known respective concentrations, because Min teaches that it is well known to add platelets into the PRP when the amount of platelets is smaller than desired (Min; [594]) and because Min teaches that it is a standard within the industry to have platelets in a specified target range (Min; [594]). 
As best understood, modified Karli does not specifically teach that the crossover ratio compares the amount of platelets to an amount of viable cells. However, Chapman teaches the analogous art of preparation of biological fluids including platelet rich plasma (Chapman; [8, 67]) and comparing the amount of platelets to an amount of viable cells (Chapman teaches the preparations include ratios of viable cells and platelets, and the preparations can include other cells such as RBC or WBC; [8, 64-67, 25-26]). It would have been obvious to one of ordinary skill in the art to have included in the comparison of the crossover ratio of platelets to the second cellular component of the preparation of modified Karli the comparison of the ratio of platelets to viable cells as in Chapman because Chapman teaches that it is well known to know the ratio of viable cells to platelets when providing a preparation of therapeutic preparations (Chapman; [10, 66]). 
As to claim 4, modified Karli teaches the method of claim 1 (see above), wherein the adding platelets comprises adding autologous platelets (Karli; Fig. 1, [36]).  
As to claim 5, modified Karli teaches the method of claim 1 (see above), wherein the adding platelets comprises adding allogeneic platelets (Karli; [48, 82, 118]).  
As to claim 7, modified Karli teaches the method of claim 1 (see above), wherein the quantifying the amount of platelets comprises using impedance detection on the platelet rich plasma sample to determine the amount of platelets in the platelet rich plasma sample (Karli; [52, 59, 76, 115]).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karli/Min/Chapman in view of Braun et al (Braun, HJ et al; The effect of platelet-rich plasma formulations and blood productions on human synoviocytes; Am J Sports Med. May 2014; 42(5); pages 1204-1210; hereinafter “Braun”; already of record).   
As to claim 3, modified Karli teaches the method of claim 1 (see above) where the concentrations of platelets to other cells are modified to a desired level (see claim 1 above).
Modified Karli does not specifically teach the second cellular component comprises red blood cells; and the desired level is a ratio above one.  However, Braun teaches the analogous art of PRP formulations where it is known that platelets typically have a greater concentration than red blood cells in the final preparation (Braun teaches an average concentration of 739,500 platelets/uL to 82,5000 RBC/uL; see LP-PRP Table 1 and p. 1205-1206). Braun further teaches that RBCs have a deleterious therapeutic effect on the treated tissue (Braun; p. 1208). It would have been obvious to one of ordinary skill in the art to have modified the ratio of the platelets to RBC within the PRP preparation of Karli by adding platelets when the concentrations of platelets were not greater than RBC, thereby achieving a ratio of PRP that contains more platelets than RBC as taught in Braun because Braun teaches that it is well known to use PRP formulations with a greater ratio of platelets when compared with RBC (Braun; p. 1205, 1206). Additionally, it would have been obvious to one of ordinary skill in the art to have modified the ratio of the platelets to RBC within the PRP preparation of Karli by adding platelets when the concentrations of platelets were not greater than RBC, thereby achieving a ratio of PRP that contains more platelets than RBC as taught in Braun because Braun teaches that RBCs have a deleterious therapeutic effect on the treated tissue (Braun; p. 1208).

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Abbott (Abbott, Cell-Dyn 3200 system, operators manual, List no: 01H25-01, 1997, 676 pages; hereinafter “Abbott”; already of record) teaches a nuclear optical count which enables the detection of the nuclear membrane of WBC, and the nucleated cell detection number is determined as the viable cell; p. 3-18.  Abbott teaches results of evaluation including RBC, HGB, HCT, MCV, MCHC, PLT; Page 5-40.  Note: Applicants on [14] of the instant specification recite that a hemoanalyzer is what determines everything, including cellular content. 

	
Response to Arguments
Some of Applicant's arguments filed 8/29/22 have been fully considered, but are moot as the arguments are towards the claim amendments and not the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798